Case 1:19-cv-10579-ALC Document 30 Filed 12/11/19 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH: ;

DATE FILED: _(2-7ll-

   

JAMES E. JOHNSON RACHEL K. MARCOCCIA
Corporation Counsel THE City OF NEW YORK Phone: (212) 356-2471
LAW DEPARTMENT Fax: (212) 256-1148

rmarcocc@law.nyc.gov

100 CHURCH STREET
NEW YORK, NY 10007

December 9, 2019

VIA ECF AND EMAIL

Honorable Andrew L. Carter, Jr.

United States District Court Judge

Southern District of New York

40 Foley Square, Room 435

New York, New York 10007

ALCarterN YSDChambers@nysd.uscourts.gov

Re: Dabah v. Franklin, et al.,19-cv-10579 (ALC)
Dear Judge Carter:

I am a Senior Counsel at the New York City Law Department and my office
represents the City of New York in the above-referenced matter. In addition to the City of New
York, Plaintiff has named as defendants six individuals who are alleged to have been employed
at the New York City Administration for Children’s Services (“ACS”). I write to respectfully
request that the deadline for the City of New York as well as the individual defendants, namely
Nicole Franklin, Rica Hazelwood, Felix Dumay, Myrtle Green, Sharon Atkins, and Sherill
Douglas-Alexis (collectively, the “Defendants”) to respond to the Complaint be extended from
December 11, 2019 until January 31, 2020. The extension of time will allow my office to
confirm which, if any, of the individual defendants are employed at ACS, and communicate with
them and determine whether my office will represent them, and to allow us to ascertain whether
service was proper as to all of the Defendants. In addition, my office requires additional time to
review and investigate the allegations in the Complaint. Accordingly, I respectfully request an
extension of time until January 31, 2020 for all Defendants to respond to the Complaint.

This is the Defendants’ first request for an extension of time to respond to the
Complaint, and Plaintiff consents to this extension.

Thank you for Your Honor’s consideration.

Respectfully,

By: . _..__./s/ Rachel K. Marcoccia-_..
: Rachel K. Marcoccia ;

        

ce: Counsel of Record (via ECF and Email)

 

 
